      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

 JORGE EDGARDO LUGO,
    Plaintiff,
                                                 No. 3:19-cv-01270 (VLB)
 v.
                                                      June 26, 2020
 WARDEN A. HANNAH, et. al.,
   Defendants.


 MEMORANDUM OF DECISION DENYING MOTION TO DISMISS, [ECF NO. 19]

      On August 15, 2019, Jorge Edgardo Lugo (“Plaintiff”), an inmate currently

confined at the Garner Correctional Institution (“Garner”) in Newtown,

Connecticut, filed a complaint pro se and in forma pauperis pursuant to 42 U.S.C.

§ 1983, against four Connecticut Department of Correction (“DOC”) officials for

monetary, injunctive, and declaratory relief for rights violations under the First

Amendment of the United States Constitution; the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.; and Article

First, § 3 of the Connecticut Constitution by denying him access to a religious

book. [ECF No. 1 at 1, 6]. The defendants are Warden A. Hannah, Director of

Security Antonio Santiago, Counselor Supervisor M. Calderon, and Mail Room

Clerk Ms. Adams (“Defendants”). Id. at 1-3. On September 24, 2019, this Court

issued an Initial Review Order (“IRO”) dismissing Plaintiff’s State Constitution

claim. [ECF No. 7]. The IRO allowed the First Amendment free exercise claim

against all defendants in their individual capacities for damages and in their

official capacities for injunctive relief, as well as the RLUIPA claim against

Hannah, Santiago, and Calderon in their official capacities for injunctive relief,

to proceed. Id. at 8.
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 2 of 10



      On November 26, 2019, Defendants filed a Motion to Dismiss Plaintiff’s

First Amendment free exercise claim for money damages pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can

be granted. See generally [ECF Nos. 19, 19-1]. On January 9, 2020, during a

teleconference to discuss outstanding discovery issues, the court sua sponte

appointed counsel for Plaintiff, citing the “unique nature of this case.” [ECF No.

24]. On January 20, 2020, Attorney Kelly E. Petter filed a Notice of Appearance

on behalf of Plaintiff.    [ECF No. 29].     Plaintiff, through counsel, filed an

opposition to Defendants’ Motion to Dismiss on February 20, 2020. [ECF No.

31]. On March 11, 2020, Defendants filed a reply to Plaintiff’s opposition. [ECF

No. 33]. For the following reasons, Defendants’ Motion to Dismiss is DENIED.

                            I. STANDARD OF REVIEW

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the

Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679).   “At the second step, a court should determine whether the

‘wellpleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an

entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility


                                         2
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 3 of 10



standard is not akin to a probability requirement, but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(internal quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits, and any

documents incorporated by reference.” McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 191 (2d Cir. 2007). The Court may also consider “matters of which

judicial notice may be taken” and “documents either in plaintiffs’ possession or

of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am.

Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica

HomeFirst, Inc., 359 F. Supp. 2d 140, 144 (D. Conn. 2005).

                                 II. ALLEGATIONS

      In reviewing a motion to dismiss, the Court considers the allegations of

the complaint to be true. Hayden, 594 F.3d at 161.

      Plaintiff is an adherent of the Wiccan faith. [ECF No. 1 ¶ 7]. On or about

April 23, 2019, Garner received the copy of the “Witches Craft – A

Multidenominational Wicca Bible,” by Bruce K. Wilborn, (“the bible”) that

Plaintiff had ordered in furtherance of the exercise of his religious beliefs. Id.

¶¶ 7-9.

      On May 2, 2019, Defendant Adams rejected the bible “in its entirety” on

the grounds that it was “written in code,” and the next day Defendant Supervisor

Calderon upheld the rejection without examining the bible’s contents. Id. ¶¶ 10,

12.




                                        3
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 4 of 10



      Plaintiff appealed Adams’ and Calderon’s rejection of the bible. Id. ¶ 13.

On May 8, 2019, Defendant Warden Hannah rejected Plaintiff’s appeal,

upholding the bible’s rejection without reviewing its contents. Id. Plaintiff then

appealed Hannah’s decision to Defendant Director Santiago. Id. ¶ 14.

      On or about June 6, 2019, Defendant Santiago also upheld the rejection

of the bible. Id. ¶ 15. Santiago concluded:

      There is one chapter in this publication [en]titled, ‘Runes, Symbols
      and Rituals.’ Contained within that chapter are 5 pages which
      display six different Rune Alphabets and their translations. It was
      determined [that] the particular nature of this material (i.e. codes
      and symbols) could easily be used in a manner to circumvent
      security. In support of this decision, on page 226, the author writes,
      ‘During early times, it was common place for witches to use secret
      majickal alphabets to write down prayers, invocation, and other
      religious beliefs, thereby ensuring privacy from non-witches.’

Id.

      No offer was made to Plaintiff to remove or redact the five offending pages,

which also discuss historical aspects of the Wiccan faith, and provide the

remainder of the bible, which is otherwise written entirely in English. Id. ¶¶ 16d,

17. The outright denial of the bible has deprived Plaintiff of the ability to exercise

his faith, and has caused him frustration, anxiety, stress, anger, headaches,

sleep deprivation, depression, and an upset stomach. Id. ¶ 20.

                                  III. DISCUSSION

      Plaintiff alleges that the conclusion reached by Defendants to withhold

the bible is unreasonable for six reasons: (1) Plaintiff has never been found to

attempt to “circumvent security” in any way; (2) should Plaintiff attempt to do

so, Defendants could subject him to disciplinary action; (3) Defendants could

use the translations provided in the bible to stop attempts at circumventing

security by deciphering any coded communications; (4) Defendants have not


                                          4
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 5 of 10



offered to redact the five offending pages and provide the remaining material;

(5) the author was merely describing historical practices of Wicca followers in

the face of what Plaintiff alleges to be similar religious prejudice; and (6) non-

English alphabets and symbols are used in many other religions, including

Catholicism, Islam, and Judaism. [ECF No. 1 ¶ 16a-f]. Further, Plaintiff alleges

that Defendants’ refusal to provide the bible has impacted his ability to practice

his religion in violation of the First Amendment. See generally [ECF No. 1].

      Defendants argue in their motion to dismiss that they are shielded by

qualified immunity because “there is no clearly established right of an inmate

to possess books or other materials containing the means to allow inmates to

communicate in code.” [ECF No. 19-1 at 1]. Additionally, Defendants Santiago,

Calderon, and Hannah argue they are entitled to qualified immunity “on the

grounds that it is not clearly established that denying an appeal of a grievance

is sufficient to establish personal involvement for purposes of a § 1983 action.”

Id.

      A. Qualified Immunity for All Defendants

      Defendants argue that they are shielded by qualified immunity on the

grounds that there is no case holding that “inmates have a right to possess

‘runes’ or ‘rune alphabets’ or any other similar materials that could be utilized

to communicate in code.” [ECF No. 19-1 at 10].

      Government officials like Defendants are shielded by qualified immunity

from liability for civil damages “unless a plaintiff pleads facts showing (1) that

‘the official[s] violated a statutory or constitutional right, and (2) that the right

was ‘clearly established’ at the time of the challenged conduct.’” McGowan v.

United States, 825 F.3d 118, 124 (2d Cir. 2016) (quoting Wood v. Moss, 572 U.S.


                                         5
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 6 of 10



744, 745 (2014)). A right is clearly established if, “at the time of the challenged

conduct ... every ‘reasonable official would have understood that what he is

doing violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 732 (2011)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

      While the defense of qualified immunity can be “presented in a Rule

12(b)(6) motion . . . [it] faces a formidable hurdle when advanced on such a

motion.” McKenna v. Wright, 386 F.3d 432, 434 (2d Cir. 2004). Defendants must

therefore “accept the more stringent standard applicable to this procedural

route.” Id. at 436. The motion may only be granted where “it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief.” Citibank, N.A. v. K-H Corp., 968 F.2d 1489, 1494 (2d

Cir. 1992).

      Defendants in the instant case narrowly define the right at issue to be an

inmate’s right to possess runes, or rune alphabets, that would enable an inmate

to communicate in code to circumvent prison security. [ECF No. 19-1 at 10].

Plaintiff, on the other hand, claims that Defendants’ refusal to provide the bible

in its entirety violates an inmate’s “clearly defined and established . . . right[] to

practice . . . [his] religion” and that Defendants’ decision to withhold the bible

was “not objectively reasonable.” [ECF No. 31 at 3].

      “‘[C]ourts must calibrate, on a case-by-case basis, how generally or

specifically to define the right at issue.’ The definition must be ‘particularized

in the sense that the contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.’”

Malave v. Weir, 750 F. App’x 65, 66 (2d Cir. 2019) (quoting Golodner v. Berliner,

770 F.3d 196, 205 (2d Cir. 2014)). Given that Plaintiff is entitled to “all reasonable


                                          6
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 7 of 10



inferences from the facts alleged, not only those that support his claim, but also

those that defeat the immunity defense,” McKenna, 386 F.3d at 436, the Court

finds that the challenged conduct, the refusal of a bible, violates the well-

established right of an inmate to freely exercise his religion under the First

Amendment. The alleged facts provided by Plaintiff support this finding at this

stage in the proceedings because Defendants not only withheld the five pages

containing runes and rune alphabets, which could enable Plaintiff to

communicate in code, but rather refused to provide the bible in its entirety. [ECF

No. 1 ¶ 16d].

      For more traditional religions like Christianity, Judaism, and Islam,

access to bibles or biblical equivalents is rarely at issue, as these texts are often

provided by prison libraries or not disputed when requested by inmates. See,

e.g., Pierce v. La Vallee, 293 F.2d 233, 236 (2d Cir. 1961) (finding prison officials’

initial refusal to allow inmates to purchase Koran violated their Constitutional

rights; case was resolved by prison making the Koran available for purchase

through normal prison procedures). Moreover, “under certain circumstances,

the absence of specific authority directly on point will not preclude a finding

that the law was clearly established.” Shabazz v. Coughlin, 852 F.2d 697, 701

(2d Cir. 1988). The Court finds this to be the case here: every reasonable official

would understand that refusing a bible to a religious inmate is a violation of the

inmate’s First Amendment rights.

      The Court also notes the validity of Plaintiff’s argument that Defendants’

decision to deny even the five pages only containing the runes was

unreasonable: indeed, any attempts by Plaintiff to “circumvent security could

not be kept ‘secret’ where [D]efendants acknowledge the publication contains


                                          7
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 8 of 10



‘their translations.’” [ECF No. 1 ¶ 16c]. Because Defendants could have copied

the translations of the offending ‘coded alphabets’ and used the translations to

decipher any coded communications, the Court finds no factual support for the

claim that withholding the coded pages was related to a legitimate penological

interest, as would be necessary for the Court to find no First Amendment

violation. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987) (holding

prison policy does not violate inmate’s First Amendment right to free exercise

of religion if “reasonably related to legitimate penological interests.”).

      Finally, the Court emphasizes the procedural posture of this case:

      Qualified immunity should be decided as early as possible in a
      case, but it is often best decided on a motion for summary
      judgment when the details of the alleged deprivations are more
      fully developed. In essence, qualified immunity should be granted
      under Fed. R. Civ. P. 12(b)(6) if the face of the complaint clearly
      establishes the nonexistence of a constitutional right. Further
      facts may be required, however, where the plaintiff’s complaint
      plausibly states a claim for [violation of a constitutional right].
      After discovery is complete, where there are no genuinely
      disputed factual issues material to the qualified immunity defense,
      a defendant may move for summary judgment dismissing the
      plaintiff’s claim on that basis.

Neary v. Naqvi, No. 3:14-cv-01631 (VLB), 2017 WL 3205471, at *15 (D. Conn. July

27, 2017) (citations omitted), aff’d Neary v. Wu, 753 F. App’x 82 (2d Cir. 2019).

The Court, therefore, at this stage, DENIES Defendants’ motion to dismiss.

      B. Qualified Immunity for Defendants Santiago, Calderon, and Hannah

      When a defendant argues against the merits of a plaintiff’s claim in a

motion to dismiss, and the plaintiff fails to address it in their opposition brief,

the court may, at its discretion, consider that claim abandoned. See, e.g., In re

Kingate Mgmt. Ltd. Litig., 746 F. App’x 40, 43 (2d Cir. 2018) (affirming district

court’s holding that plaintiffs waived an argument by “failing to raise it in

response to Defendants’ motion to dismiss”); Leach v King, No. 3:16-cv-00861

                                         8
      Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 9 of 10



(SRU), 2018 WL 1514243 at *4 (D. Conn. Mar. 27, 2018) (considering claims

abandoned where plaintiff failed to address merits of arguments against them

in opposition to motion to dismiss).

      In their motion to dismiss, Defendants Santiago, Calderon, and Hannah

argue that they are shielded by qualified immunity because it is not clearly

established in law that, for the purposes of a § 1983 claim, denying a grievance

is sufficient to establish personal involvement. [ECF No. 19-1 at 12]. This

argument was not addressed by Plaintiff in his opposition brief. See generally

[ECF No. 31]. However, the Court finds that while this omission might serve to

constitute a concession as to the correctness of Defendants’ argument, the

substance of the Defendants’ argument fails for much the same reason that their

first argument fails: it is well established that prison officials cannot deprive an

inmate of his right to worship his chosen faith.

      Courts in this Circuit find personal involvement by considering the

following factors:

      (1) [he or she] participated directly in the alleged constitutional
      violation, (2) [he or she], after being informed of the violation
      through a report or appeal, failed to remedy the wrong, (3) [he or
      she] created a policy or custom under which unconstitutional
      practices occurred, or allowed the continuance of such a policy or
      custom, (4) [he or she] was grossly negligent in supervising
      subordinates who committed the wrongful acts, or (5) [he or she]
      exhibited deliberate indifference to the rights of inmates by failing
      to act on information indicating that unconstitutional acts were
      occurring.

Brandon v. Kinter, 938 F.3d 21, 36-37 (2d Cir. 2019) (citing Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995) (affirming district court’s finding that the fact that

prison supervisory defendants had signed off on Plaintiff’s grievance forms and

were aware of their filings created a genuine dispute of fact as to whether the

defendants were personally involved for purposes of § 1983 claim). The express

                                         9
     Case 3:19-cv-01270-VLB Document 40 Filed 06/26/20 Page 10 of 10



purpose of the grievance process is to afford prison officials the opportunity to

remedy wrongs. Department of Corrections Administrative Directive 9-6. Thus,

officials charged with adjudicating grievances had an affirmative duty to resolve

legitimate complaints by correcting individual and systematic policies which

violated an inmate’s constitutional rights. By failing to remedy the deprivation,

these defendants were personally involved in the deprivation.      Were that not

the case, filing a grievance would epitomize the proverbial dead end.

      The Court therefore finds that for the purposes of this motion at this stage

in the proceedings, the law is sufficiently clear to put the defendants on notice

of their personalized role in the constitutional violation, and the motion to

dismiss on the basis of qualified immunity is DENIED.

                               IV. CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss, [ECF No. 19],

is DENIED.



                                             IT IS SO ORDERED

                                             ________/s/______________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: June 26, 2020




                                       10
